Citation Nr: 1545242	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  09-32 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a right shoulder disability and a left shoulder disability.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran apparently had active service from December 1940 to December 1945.  He enlisted in a second period of service in December 1945 and had active service until February 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  The April 2008 decision denied claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a bilateral shoulder disability, and determined that there was no new and material evidence to reopen claims for service connection for pes planus or skin disability.  The Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  

In particular, it is the Board's opinion that additional, official service department records were associated with the claims file in 2014, voiding any requirement that new and material evidence be submitted to reopen a previously-denied claim.  38 C.F.R. § 3.156(c)(2015).

By a rating decision prepared in January 2015, the Salt Lake City, Utah, RO granted service connection for right and left knee disability and assigned initial disability ratings for each knee disability.  The record does not reflect that the Veteran has disagreed with any portion of that decision.

The Los Angeles, California, RO currently has jurisdiction over the Veteran's electronic records.
 
The Veteran testified before the undersigned Veterans Law Judge (VLJ) in August 2015 at a hearing conducted in Washington, DC.  The transcript of that hearing is associated with the VA electronic record.  

The Veteran's claims file is wholly electronic.  The electronic eFolder documents and the Virtual VA documents currently associated with the electronic claims file have been considered in preparation for this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2)(West 2014).


FINDINGS OF FACT

1.  The Veteran's testimony is sufficient to establish that he experienced initial hearing loss and tinnitus in service, followed by progressing hearing loss and increased symptoms.    

2.  The Veteran's testimony that he injured both shoulders in falls caused by his service-connected knee and/or back disabilities places the evidence in equipoise to warrant a grant of service connection for right and left shoulder disabilities.  

3.  The electronic record shows that official service treatment records were associated with the electronic record in July 2014.  

4.  The service medical records are consistent with the Veteran's testimony that pes planus became symptomatic in service, and post-service records show that pes planus remained symptomatic after service.   

5.  The Veteran's claim for service connection for skin disability includes a claim for service connection for scars resulting from surgical treatment of service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability, tinnitus, and for right shoulder and left shoulder disability are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for pes planus are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.156(c), 3.303, 3.306 (2015).

3.  The criteria for service connection for skin disability manifested by scars, status post surgical treatment of service-connected back, bilateral knee, and right shoulder disabilities, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.156(c), 3.303, 3.306, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for several disabilities.  Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

In addition, for certain chronic diseases, such as an organic disease of the nervous system (hearing loss, certain types of tinnitus), a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for chronic diseases listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board will consider whether service connection for the Veteran's hearing loss or tinnitus may be granted on the basis of a presumption applicable to a chronic disease.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 C.F.R. § 3.304(b).  The term "noted" denotes only conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R.  § 3.304(b)(1). 

In situations where a pre-existing injury or disease is established, the presumption of aggravation provides that the pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 

Once there is a final denial of a claim, VA cannot reopen and reconsider the claim on the same factual basis, unless the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  38 C.F.R. § 3.156(c).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

1.  Claim for service connection for hearing loss and tinnitus

The Veteran's service treatment records (STRs) include no notation that the Veteran reported hearing loss or tinnitus during service.  The Veteran's audiologic examinations during service consisted of whisper testing, which disclosed no abnormality.  See December 1945 and January 1947 separation examinations.  

The reports of VA examinations conducted in April 1947 and December 1950 following the Veteran's 1947 claims for service connection disclose no complaint of hearing loss or tinnitus.  Whisper testing conducted as part of post-service examinations disclosed no abnormality.  

At his August 2015 hearing before the Board, the Veteran testified that, following combat exposure in service in New Guinea in 1941, he had diminished hearing and ringing in his ears.  The Veteran testified that a medication used to treat service-connected migraine headaches in 1969 increased the severity of hearing loss and caused his tinnitus to be more pronounced.  The Veteran also testified that later VA examination, in 1995, showed that the Veteran was allergic to aspirin.  The Veteran testified to his belief that this allergy contributed to his hearing loss and tinnitus.

The fact that clinical examinations which might support the Veteran's contentions that he experienced initial hearing loss and tinnitus during service were not conducted, and that objective evidence of the Veteran's hearing acuity is not available until several decades after the Veteran's service separation in neither favorable nor unfavorable evidence.  Similarly, the absence of records of the Veteran's 1969 treatment for migraine headaches cannot be considered unfavorable evidence.    

VA clinical records document VA evaluation of hearing loss and tinnitus beginning in 1993.  Unfortunately, no specific records of the results of objective examination of the Veteran's hearing acuity in 1993, and no records of the Veteran's report of medical history are associated with the claims file.  The fact that these records cannot be located cannot be considered as favorable or unfavorable to the claim.  

The Board recognizes that the whisper test, used to evaluate hearing acuity during the Veteran's service and in early post-service examinations, does not provide objective measurement of hearing loss acuity.  

The Veteran's testimony that he experienced some decrease in hearing acuity and noticed tinnitus during and following combat is accepted as credible.  The normal whisper test results documented during the Veteran's service are of no greater unfavorable probative value than the Veteran's favorable lay testimony.  The fact that the evidence does not include objective findings of diminished hearing acuity until many years after the Veteran's service cannot be considered negative evidence.  

The record makes it clear that further development to ascertain the Veteran's objective hearing acuity at service separation, or within one year following service, or following 1969 treatment for migraine headache, would be fruitless.  Therefore, the appeal should be addressed on the merits with the available evidence.

The favorable lay testimony is equivalent in probative value and persuasiveness to the unfavorable evidence, because even the unfavorable medical opinions are based on the results of whisper testing, known to be an unreliable indicator of hearing acuity.  

When evidence is in equipoise, that is, the favorable evidence and unfavorable evidence are approximately evenly divided, the Veteran is entitled to the benefit of any reasonable doubt.  38 U.S.C.A. § 5107(b).  The evidence is essentially in equipoise.  Therefore, resolving doubt in the Veteran's favor, service connection for hearing loss and tinnitus is warranted.  

2.  Claim for service connection for shoulder disabilities

The Veteran contends that he has a left shoulder disability as the result of a fall incurred as a result of service-connected knee disabilities.  The current medical evidence reflects that a diagnosis of tendonitis has been assigned for left shoulder disability.  The Veteran contends that he also incurred a right shoulder disability when service-connected knee disability resulted in a fall with injury to the right shoulder.  A diagnosis of residuals, status post repair, rotator cuff tear, has been assigned for the right shoulder disability.  The Board acknowledges that the Veteran further contends that his service-connected back disability has increased the severity of the right and left bilateral shoulder disabilities.  

The record reflects that the Veteran has been granted service connection for bilateral knee disability.  Disability of each knee was so severe that knee replacements have been performed on each knee.  Clinical records over the 55+ years since the Veteran's service separation include notations that the Veteran reported shoulder injuries following falls.  These clinical records are consistent with the Veteran's testimony before the Board.  

Medical opinions rendered at VA examinations are unfavorable to the Veteran's claim that he incurred shoulder injuries as a result of his service.  The Board notes, however, that no additional medical opinion as to the etiology of left and right shoulder disability was obtained following the RO's January 2015 grant of service connection for bilateral knee disabilities.  The VA medical opinions are, therefore, incomplete.  The unfavorable VA medical opinions based on incomplete evidence and facts, are of some evidentiary value, but are not persuasive.

The record demonstrates that additional attempts to obtain clinical information contemporaneous with the Veteran's shoulder injuries are likely to be fruitless.  Although such evidence, if obtained, would be relevant, it would be adverse to the Veteran's interest to continue development of the appeal, in light of the Veteran's advanced age (he was 99 years old at the time of the August 2015 hearing before the Board).  Therefore, the Board will address the appeal based on the available evidence.

The Veteran's favorable lay testimony is equivalent in probative value and persuasiveness to the unfavorable VA medical evidence, because, as discussed above, the unfavorable medical opinions are not based on the complete record.  The Veteran's testimony that he sustained shoulder injuries in falls resulting from his service-connected knee disabilities is consistent with the evidence of record, and is not contradicted by any objective evidence of record.  

The evidence is at least in equipoise to show that the Veteran sustained falls in which he injured each shoulder as the result of bilateral service-connected knee disability.  With resolution of any reasonable doubt in the Veteran's favor, service connection for right shoulder disability and for left shoulder disability is warranted.

3.  Claim for service connection for pes planus

A December 1945 separation examination reflects that the Veteran had "pes planus 2, asymptomatic."  A May 1946 in-service treatment note reflects that the veteran was seen for pes planus and hyperhidrosis.  The provider recommended use of "low quarter shoes" and arch supports.  There is no record that the Veteran returned for further treatment after the shoes and orthotics were provided.  See STRs attached to electronic file in July 2014, "Tab A."  A service separation examination apparently conducted in January 1947 (entry in Block 44 not entirely legible) shows that the Veteran had pes planus, third degree.  The separation examination includes a notation that "fallen arches" were diagnosed in 1945.  

The report from an April 1947 VA examination shows that the examiner found pes planus, mild, symptomatic.  Service connection for pes planus was denied, in an April 1947 rating decision, on the basis that pes planus was noted but was N.S. (not symptomatic) at discharge.  

The electronic record shows that STR evidence was received "7/10/2014." The RO issued a Supplemental Statement of the Case in (SSOC) October 2014, which listed "Service treatment records for the period December 18, 1945 to February 19, 1947" as an item of "Evidence."  Generally, an SSOC only lists evidence received since the prior SOC or SSOC was issued.  However, the Board is unable to accurately determine when evidence electronically dated as received "7/10/2014" was actually received by VA, as no physical date stamp of receipt appears in the available electronic record.  

If STRs were received after the May 1947 decision, then the requirement for new and material evidence is not applicable.  Upon receipt of additional service treatment records not previously received, VA reconsiders a claim on the merits, that is, as if the prior determination were never issued.  In this case, if additional service treatment records were received by VA on "7/10/2015," then the 1947 rating decision was not "final." 

If no additional STRs were received after the 1947 rating decision, the Board has jurisdiction to review this appeal if the Veteran has submitted new and material evidence, despite the RO's determination to the contrary.  38 U.S.C.A. §§ 5108, 7104, 7105; § 7105; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a claim).  

There is a "low threshold" for determining that additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In this case, the Veteran testified in August 2015 that he had no foot pain before he entered service.  He further testified that he developed foot pain during service and that foot pain continued to bother him after service.  The evidence obtained since 1947, especially the Veteran's testimony, meets the threshold for determining that new and material evidence has been received to reopen the claim for service connection for bilateral pes planus.

In this case, the Board is unable to locate an induction examination at the beginning of the Veteran's service in late 1940 or early 1941.  In fact, the examination identified by the RO as showing pes planus at "induction" appears to be the Veteran's December 1945 examination for separation from the first period of service.  The Board is unable to find any medical notation that pes planus pre-existed the Veteran's first period of service.  The fact that pes planus, second degree, was present at the beginning of the Veteran's second period of service does not rebut the presumption of soundness, since the Veteran remained continuously in service, absent medical notation of pre-service disability.  38 U.S.C.A. § 1111.

The Veteran's testimony that he began having foot pain in service is consistent with service treatment records.  The 1947 separation examination states that the Veteran had pens planus, third degree.  This notation is consistent with the Veteran's contention that, if pes planus existed prior to his service, it increased in severity during service.  The examiner who conducted April 1947 VA examination two months after the Veteran's service separation describes the Veteran's pes planus as "symptomatic."  

VA examination during the pendency of this appeal confirms that the Veteran has pes planus currently and that it is symptomatic.  The evidence establishes that the Veteran had no symptoms of pes planus prior to service, if pes planus was present.  The Veteran was treated for pes planus during service, and separation examination discloses that pes planus was more severe in 1947, when the Veteran separated from service, than in 1945, when the Veteran began his second period of service.  The evidence establishes that pes planus was symptomatic in 1947, after the Veteran's service separation.  Medical evidence confirm that pes planus is present and symptomatic currently.  The criteria for service connection for pes planus are met. 

4.  Claim for service connection for skin disability

As explained above, it is the Board's opinion that service treatment records listed in the electronic record as received in July 2014 were not of record at the time of a November 2006 decision which denied service connection for a skin disability, so that decision, by operation of governing VA regulations, is not "final."  38 C.F.R. § 3.156(c).

Even if it is determined that records added to the electronic file in July 2014, the Board finds that the additional evidence since November 2006, together with the Veteran's testimony at his August 2015 Central Office hearing before the Board, meets the low threshold for "new and material evidence" and reopening of the claim for service connection for skin disability.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, the Veteran's 2015 testimony reflects that his claim for service connection for a skin disability was not intended to be limited to a skin disability manifested by itching.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Service treatment records include a notation dated "10 Dec" (on the reverse side of other clinical notes dated in December 1943) which reflects that the Veteran required treatment with a topical ("Whitfield's") ointment to the groin.  A notation of "mild athlete's foot" appears in an April 1946 treatment note.  The 1947 separation examination does not identify any skin disorder.

The Veteran did not report a dermatologic problem or itching at his 1947 or 1950 VA examinations.  Current VA outpatient treatment records reflect that the Veteran is treated for "pruritus," that is, itching.  The Veteran uses a topical medication for "itching."  However, VA clinical records contemporaneous with this appeal do not include a diagnosis of "athlete's foot" or a diagnosis of a skin disability affecting the groin.  

The Veteran testified to his belief that a current skin disability began in service, because he was treated for itching in service.  The Veteran's testimony did not include an allegation that a current skin disability was "athlete's foot," or that the skin disability he current has affects his groin or feet.  

A lay person is competent to report a symptom such as itching.  However, determining the medical cause of itching requires specialized medical knowledge.  The Veteran is not competent to provide a medical opinion that the itching for which he is currently treated is caused by the same dermatologic disorder which caused him to experience itching during his service in the 1940s.

The Veteran's lay testimony is not of such probative or persuasive value as to places the evidence in equipoise to warrant a grant of service connection for a skin disability manifested by itching.  In contrast, the criteria for service connection for each scar due to surgical treatment of a service-connected disability are met.  

The examiner who conducted 2008 VA examination of the Veteran's back found a depressed scar in the midline lumbar region, and the clinical evidence relates this scar to surgical treatment of the Veteran's service-connected back disability.

The clinical evidence reveals that the Veteran has a scar at the site of right shoulder surgery.  

By the terms of this decision, the Veteran's right shoulder disability is a service-connected disability.  

In January 2015, the Veteran was granted service connection for right and left knee disabilities, status post total knee replacement of each knee.  The clinical records thus reflect that a post-surgical scar is present on each lower extremity at the knee.  

The Veteran is entitled to service connection for scars resulting from treatment of service-connected disabilities.  Under VA's Rating Schedule, 38 C.F.R. Part 4, a scar is evaluated as a skin disability.  The criteria are met for the grant of service connection for a scar, status post surgical treatment of a service-connected disability, to include back, bilateral knee, and right shoulder disabilities.  

The Board acknowledges that the claim for service connection for a skin disability other than post-operative scars resulting from surgical treatment of service-connected disabilities could be Remanded to the RO for additional development.  However, the Veteran is 99 years old.  He has testified that he seeks resolution rather than continuation of his claims.  The Veteran has further testified that he is already in receipt of compensation at 100 percent, and understands that further grants of service connection will not result in increased compensation.  

Under the circumstances, including the fact that topical treatment of a skin disability typically warrants a non-compensable evaluation or no more than a 10 percent evaluation, even when service connection is granted, the Board finds that Remand of a claim for service connection for a skin disability other than scar residuals of treatment of service-connected disabilities would not be favorable to the Veteran's interests at this time.  The Veteran's service to this country in World War II is deeply appreciated.   

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  In light of the favorable decisions with respect to the Veteran's claims for service connection for hearing loss, tinnitus, pes planus, and left shoulder and right shoulder disabilities, no further discussion of VA's duties to the Veteran with respect to those claims, or the claim for service connection for skin disability manifested by scars, status post operative treatment of service-connected disabilities, is required.


ORDER

Service connection for hearing loss disability is granted.

Service connection for tinnitus is granted.

Service connection for pes planus is granted.

Service connection for a left shoulder disability and for a right shoulder disability is granted.

Service connection for skin disability manifested by scars status post surgical treatment of service-connected back, bilateral knee, and right shoulder disabilities, is granted.  


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


